PER CURIAM.
William E. Rice appeals a summary final judgment rendered in the trial court in favor of Cities Sewer Service of Broward County, Inc., and its sole stockholder, the late Gladys M. Pugh. We hold that Rice’s complaint against these appellees was not in the nature of a compulsory counterclaim that, to be heard at all, had to be heard together with Cities Sewer’s replevin action against Mr. and Mrs. Rice. Rice’s claims were not logically related to those concluded in the replevin action. See Neil v. South Florida Auto Painters, Inc., 397 So.2d 1160 (Fla. 3d DCA 1981).
Even had Mr. Rice’s complaint against Cities Sewer properly been regarded as a compulsory counterclaim to Cities Sewer’s replevin action, it would have been error to dismiss his claim against Mrs. Pugh. Mrs. Pugh, who was not a party to the replevin action, was not a necessary party to trial of Mr. Rice’s claims against Cities Sewer, whether for alleged breach of his employment contract, or concerning his rights should the corporation offer to sell its assets; nor was Cities Sewer a necessary party to trial of Mr. Rice’s claim against Mrs. Pugh, pertaining to his rights in the event she offered for sale her stock in Cities Sewer.
We reverse and remand for further proceedings.
DOWNEY and GUNTHER, JJ., concur.
GLICKSTEIN, J., concurs specially with opinion.